Title: To Thomas Jefferson from Samuel Overton, 15 December 1804
From: Overton, Samuel
To: Jefferson, Thomas


                  
                     Sir 
                     
                     Frankfort 15th Decr. 1804
                  
                  I have come to a part of the United that I intend to get a wife—provided I can have my person & property secured here—this may be doubted by some; but—I trust there can remain none as to you & myself as to our wishes for the general good of the Union tho’ I am vulgarly call’d an 
                     Aristocrat—you will not I hope Sir think that I write to you from any principle of Court favour—
                  yr. friend in haste
                  
                  
                     Saml. Overton 
                     
                  
                  
                     NB. I have my doubts as to the seaman this  b will take such tion [I hope] as may by th be thought proper—
                     I am in haste—friend &c. as before
                  
                  
                     S.O
                  
               